DETAILED ACTION
Firstly, this action comes after reconsideration of the record. The examiner apologizes for not presenting the rejections herein earlier.
Response to Amendment
In the amendments dated April and June 2021, claims 16-27 correspond to the claims of the March 2020 amendment as follows:	Claims 16-19 correspond to claims 24-27.	Claims 20-23 correspond to claims 32-35.	Claims 24-27 correspond to claims 56-59.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 16-27 have been renumbered as claims 24-27, 32-35, and 56-59, respectively. Cancelled claims 28-59 have been renumbered as claims 16-23, 28-31, and 36-55. Basically, the claims have been renumbered back to their numbers in the 03/16/2020 amendment. In any future amendment, the applicant should refer to the claims as renumbered here.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 15, 25, 33, and 571 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 15.The preamble of claim 15 indicates that it is a method claim. However, it is unclear whether the claim includes any method steps. It is noted that claim 15 does not include any limitations that begin with a present participle (“-ing”) form of a verb. The use of such a verb form would make it clear what step(s) are to be performed.
Arguably, the following limitations in claim 1 are method steps:
“wherein the rotational speed adaptive absorber is tuned as a function of an oil influence to an effective order qeff, …” and
“wherein the rotational speed adaptive absorber is positioned after the vibration damping device in the force flow direction, … .” (emphasis added)
However, apparatus claims 14, 24, 32, and 56, include similar limitations. For example, claim 14 recites:
“wherein the rotational speed adaptive absorber is tuned as a function of an oil influence to an effective order qeff, … ” and
“the rotational speed adaptive absorber being positioned after the vibration damping device in the force flow direction, … .” (emphasis added)
Considering the use of similar language in both the apparatus claims and the method claim, it appears that the limitations from claim 14 above are not method steps.
The language “is positioned,” in claim 15 appears to indicate a location of the claim element. That is, in the force flow direction, the rotational speed adaptive absorber is located/positioned after the vibration damping device. Likewise, the language “is tuned” appears to indicate a feature or quality of the rotational speed adaptive absorber, and not a step to be taken.
Claims 25, 33, and 57. Claims 25, 33, and 57 depend from claims 24, 32, and 56. It is unclear whether “an order q” and “an effective order qeff” in claims 25, 33, and 57 are the same as the elements referred to with the same names in claims 24, 32, and 56.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the preamble indicates that it is a method 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA CLARKE whose telephone number is (571)272-4873.  The examiner can normally be reached on 9:00-3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARA S CLARKE/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /rds/ and /GAS/


    
        
            
        
            
        
            
    

    
        1 Claims 15, 17, 21, and 25 in the 06/07/20201 amendment.